 



Exhibit 10.30

CONSULTING AGREEMENT

     CONSULTING AGREEMENT, dated as of February 23, 2005, by and between
American Standard Companies Inc., a Delaware Company, with its principal place
of business at One Centennial Avenue, Piscataway, New Jersey 08855 (the
“Company”) and J. Paul McGrath an individual residing at 7 Lenape Trail, Cedar
Grove, New Jersey 07009 (“Consultant”).

     WHEREAS, the Company wishes to avail itself of Consultant’s knowledge,
expertise and experience by hiring Consultant as a consultant;

     WHEREAS, Consultant is willing to serve as a consultant to the Company upon
the terms and conditions set forth below;

     NOW, THEREFORE, in consideration of their mutual promises, the Company and
Consultant agree as follows:

     1. Effective Date. This Agreement shall become effective on the date first
stated above (the “Effective Date”).

     2. Consulting Services. During the period beginning on the Effective Date
and continuing for one year thereafter, (the “Consulting Period”), Consultant
shall provide to the Company, consulting services commensurate with his status
and experience with respect to such matters as shall be reasonably requested
from time to time by the Chief Executive Officer, the General Counsel or the
Board of Directors of the Company.

     Consultant shall not, by virtue of the consulting services provided
hereunder, be considered to be an officer or employee of the Company or its
affiliates during the Consulting Period, and shall not have the power or
authority to contract in the name of or bind the Company or its affiliates,
except as may be expressly stated in a written delegation of such authority from
the Chief Executive Officer or the General Counsel of the Company. Consultant
shall perform the services hereunder as an independent contractor.

     3. Consulting Fees.

     (a) Fixed Fee. During the Consulting Period, the Company shall pay
Consultant monthly in advance a fixed fee at the rate of $8,333.33 per month.

     (b) Expenses. The Company shall also reimburse Consultant for such
reasonable travel, lodging and other appropriate expenses incurred by Consultant
in the course or on account of rendering consulting services hereunder in
accordance with, and subject to the terms and conditions of, the expense
reimbursement policy applicable to expenses incurred by officers of the Company.

     4. Confidential Information. Without the prior written consent of the Chief
Executive Officer or the General Counsel of the Company, and except to the
extent

1



--------------------------------------------------------------------------------



 



required by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency, Consultant shall not disclose to any
third person any trade secrets, customer lists, drawings, designs, product
development, marketing plans, sales plans, management organization, operating
policies and manuals, business plans, financial records, any information related
to any of the foregoing or other financial, commercial, business or technical
information related to the Company or any of its affiliates unless such
information has been previously disclosed to the public by the Company or an
affiliate or has become public knowledge other than by Consultant’s breach of
this Agreement.

     5. Indemnity. The Company shall indemnify Consultant for any claim arising
out of or in connection with Consultant’s service as a consultant pursuant to
the terms of this Agreement in the same manner and to the same extent as the
Company would have indemnified Consultant had he performed such services as an
officer of the Company.

     6. Announcement, Public Comment. Consultant and the Company shall mutually
agree upon the content of any voluntary statements, whether oral or written, to
be made by Consultant or the Company to any third party or parties regarding
Consultant’s services as a consultant including, without limitation, any press
release or other statements to the press.

     7. Miscellaneous. This Agreement may only be amended by a written
instrument signed by the Company and Consultant. Except as otherwise expressly
provided hereunder, this Agreement shall constitute the entire agreement between
the Company and Consultant with respect to the subject matter hereof. This
Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
Any notices to be given and any payments to be made hereunder shall be delivered
in hand or sent by registered mail, return receipt requested, to the respective
party at the address noted above for such party or to such other address as
either such party shall direct by written notice given in accordance with this
Section 7.

     8. Governing Law. This Agreement shall be governed by the laws of the State
of New Jersey, without reference to the principles of conflicts of law.

IN WITNESS, WHEREOF, the parties have executed this Agreement as of the date
first written above.

      American Standard Companies Inc.       By:   /s/ Lawrence B. Costello    
 
    Lawrence B. Costello     Sr. V.P. – Human Resources                   By:  
/s/ J. Paul McGrath    
 
    J. Paul McGrath

2